COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  OEP Holdings, LLC.,                           §               No. 08-17-00159-CV

                       Appellant,               §                  Appeal from the

  v.                                            §                 41st District Court

  Mohammad Akhondi,                             §             of El Paso County, Texas

                         Appellee.              §              (TC# 2016-DCV0460)

                                            §
                                          ORDER

       The Court has this day considered the Appellant’s motion for emergency stay of the trial

court proceedings, and concludes the motion should be GRANTED. Therefore, the 41st District

Court is directed to stay all proceedings in cause number 2016-DCV0460, styled Mohammad

Akhondi v. OEP Holdings, LLC., pending disposition of this appeal or further order of this Court.

       IT IS SO ORDERED this 19th day of July, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.